                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )          No. 3:20-MJ-2073
                                                   )
ROBERT WHIPPLE                                     )
                                                   )
                       Defendant                   )




               ORDER OF DETENTION PENDING FURTHER PROCEEDINGS


               The above-named defendant appeared in custody before the undersigned on

March 9, 2020 for an initial appearance on a Complaint. United States Attorney LaToyia

Carpenter was present for the government and Federal Defender Nakeisha Jackson was present

on behalf of the defendant. The government moved for detention pursuant to 18 U.S.C. §

3142(e).

                 Counsel for the defendant announced that the defendant would waive the

detention hearing, while reserving the right to move for a detention hearing at a later date. The

defendant executed the appropriate Waiver of Detention Hearing.

                Accordingly, the defendant is committed to the custody of the Attorney General

or his/her designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending




  Case 3:20-mj-02073-HBG Document 7 Filed 03/09/20 Page 1 of 2 PageID #: 51
appeal. The defendant shall be afforded a reasonable opportunity for private consultation with

defense counsel. On order of a court of the United States or on request of an attorney for the

government, the person in charge of the corrections facility shall deliver the defendant to the


United States Marshal for the purpose of an appearance in connection with a court proceeding.



               IT IS SO ORDERED.




                                              s/ Bruce Guyton
                                              UNITED STATES MAGISTRATE JUDGE




 Case 3:20-mj-02073-HBG Document 7 Filed 03/09/20 Page 2 of 2 PageID #: 52
